         Case 3:14-cv-00967-JCH Document 356 Filed 01/18/19 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

BERNARD PITTERMAN, et al.,                                   CASE No.: 3:14cv00967 (JCH)
    Plaintiffs,

v.

GENERAL MOTORS LLC,
    Defendant.                                               January 18, 2019

                 STIPULATION DISMISSING THE ACTION WITH PREJUDICE

        The parties hereby stipulate, under Rule 41 (a)(l )(A)(ii) and in accordance with the terms of the

parties ' Conditional Confidential Settlement Agreement, to dismiss this action with prejudice and

without costs or fees to any party.

        SO STIPULATED:


Plaintiffs                                            General Motors, LLC


=B_,_y'-:.:....:ls"--1_ _ _ _ _.January 16, 2019      By: Isl Stephanie A. Douglas January 16, 2019
Joram Hirsch                                          Stephanie A. Douglas (pro hac vice)
ADELMAN HIRSCH & CONNORS, LLP                         BUSH SEYFERTH & PAIGE, PLLC
1000 Lafayette Boulevard                              3001 West Big Beaver Road, Suite 600
Bridgeport, CT 06604                                  Troy, MI 48084
Federal Bar No. - ct06734                             Telephone: (248) 822-7806
Telephone: (203) 331-8888                             Primary E-Mail: douglas@bsplaw.com
E-Mail: jhirsch@ahctriallaw.com                       Secondary E-Mail: oneill@bsplaw.com

                                                      and

                                                      Kent B. Hanson (pro hac vice)
                                                      Paul E. D. Darsow (pro hac vice)
                                                      HANSON BOLKCOM LAW GROUP
                                                      527 Marquette A venue, Suite 2300
                                                      Minneapolis, MN 55402
                                                      Tel: 612.342.2880 I Fax: 612.642.2899
                                                      Email: khanson@hblawgroup.com
                                                      paul.darsow@hblawgroup.com

                                                      and
Case 3:14-cv-00967-JCH Document 356 Filed 01/18/19 Page 2 of 2




                                 Mark J. Cl a fl in, (ct06218)
                                 Howd & Ludorf, LLC
                                 65 Wethersfield Avenue
                                 Hartford, CT 06114-1121
                                 Tel: 860.249.1361
                                 Fax: 860.249.7665
                                 Juris No: 28228
                                 Email: mclaflin@hl-law.com




                                2
